COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Fitzpatrick and Overton
Argued at Salem, Virginia


NATIONAL INDUSTRIAL CONSTRUCTORS, INC. AND
 CONTINENTAL CASUALTY COMPANY

v.          Record No. 2009-95-3         MEMORANDUM OPINION * BY
                                        JUDGE NELSON T. OVERTON
EDWARD LEE WILLIAMS                           MAY 14, 1996


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            Monica L. Taylor (Dale W. Webb; Gentry,
            Locke, Rakes & Moore, on brief), for
            appellants.

            Richard M. Thomas (Rider, Thomas, Cleaveland,
            Ferris & Eakin, on brief), for appellee.


     National Industrial Constructors and its insurer

(collectively "National") appeal the decision of the Workers'

Compensation Commission awarding benefits to the claimant, Edward

Lee Williams.    National contends that the commission erroneously

found that the treating physician gave a medical opinion linking

Williams' injury with his work.    Finding no error, we affirm the

commission's award.

     The parties are fully conversant with the record, and we

recite only those facts necessary to the disposition of this

appeal.

     The dispute arises over the language in the treating

physician's medical report. The doctor opined in relevant part:
          The patient raises the question of a
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
            relationship between his left elbow
            epicondylitis and the ongoing problems he has
            had with his right elbow, all along. . . .
            It is his opinion that he is attempting to
            guard overall use of his right elbow and
            therefore putting more pressure and strain on
            the left elbow, causing that elbow to become
            more problematic. I feel there clearly is
            some merit in his opinion regarding this.
            Again, there is not one episode of injury
            that has produced this problem, it was more
            an overuse effort over a period of time that
            produced this epicondylitis.


The full commission found that this phrasing indicated that the

doctor had adopted the opinion of the claimant that his current

condition in his left elbow was related to a prior work-related

injury in his right elbow.   Because of this medical opinion, the

commission awarded benefits.
     "When the primary injury is shown to have risen out of and

in the course of employment, every natural consequence that flows

from the injury likewise arises out of the employment, unless it

is the result of an independent intervening cause attributable to

claimant's own intentional conduct."     Imperial Trash Serv. v.
Dotson, 18 Va. App. 600, 606-07, 445 S.E.2d 716, 720 (1994)

(quoting Morris v. Badger Powhatan/Figgie Int'l, Inc., 3 Va. App.
276, 283, 348 S.E.2d 876, 879 (1986)); 1 A. Larson, The Law of

Workmen's Compensation § 13.00 (1995).    The claimant must

demonstrate that his present injury flows from the primary injury

to a reasonable degree of medical certainty, a standard that

would require the doctor to conclude that it is more probable

than not.    See Ross Lab. v. Barbour, 13 Va. App. 373, 377, 412




                                - 2 -
S.E.2d 205, 208 (1991).   The exact words used to articulate this

conclusion hold little significance, if in the correct context

they express sufficient medical certainty.    Wells v. Virginia

Dep't of Transp., 15 Va. App. 561, 565, 425 S.E.2d 536, 538-39

(1993).

     In this case the doctor ultimately agreed with the claimant

and adopted the conclusion that the claimant's current condition

was a natural result of his earlier injury.   The doctor offered

no other possible cause for the current condition and cast no

doubt upon the claimant's theory.   The commission did not err in

finding that, in the context of this report, the doctor's

language evinced a belief in causation to a reasonable degree of

medical certainty.
     Accordingly, the decision is affirmed.

                                         Affirmed.




                               - 3 -